DETAILED ACTION
Status
This communication is in response to the election filed on 29 May 2022. Claims 1-46 have been canceled currently or previously, claims 47-61 have been elected without traverse, claim 60 has been amended, claims 62-67 are withdrawn, and claims 68-75 have been added; therefore, claims 47-61 and 68-75 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit, via the PCT filing, under 35 U.S.C. 119(e) to U.S. Provisional Application No. 62/697,439, filed on 13 July 2018, is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.84 or 1.152 for the reasons indicated below.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The item numbers at all figures appear to be light grey or a color, such that they are not reproducible (such as by OCR), the drawings are required to use black text or printing.
Some or most text (at many figures, such as, Figs. 3A, 3B, 3C, 3D, 3F, 3G, 3H, etc.) is too small. 
The text in grey or colored boxes or backgrounds is indiscernible (see, e.g., Fig. 3A, 3B, 3C, etc.) since there is not enough contrast.
The light grey or colored text is indiscernible) since there is not enough contrast.

See MPEP § 608.02 and at least 37 C.F.R. 1.84.

Examiner’s Notes
The Examiner notes that some claim terminology used is not usual and/or so broad as to encompass vast areas; therefore, the following is noted for clarity on the record and claim interpretation:
An “item” is considered to encompass or include content or a place or site, such as page, site, ad spot, or an ad itself (see, e.g., Applicant p. 4), but also may include other forms of “items” such as, apparently, devices or device types (see, e.g., Applicant p. 21-23, at “[73-79]”).
The “network” claimed may be the Internet (see, e.g., Applicant p. 15, at “[47]”).
The “traffic source server” may be any tracking tool (see, e.g., Applicant p. 8, at “[24]”).
The term “hierarchy” as described in the specification is a hierarchy of which order optimizations occur in - see, e.g., Applicant p. 6, at “[16]”, “optimizing campaigns and the order in which they are optimized (hierarchies)”; p.8 at “[26]”; p. 14 and Fig. 4F; pp. 21-23, at “[73]”-“[83]”; p. 36, at “[124]”, “optimization methodologies wherein all item values are tested against a single campaign rule or goal at a time (in order of hierarchy)”; p.43, at “[153]”, and Fig. 10B, “getting the campaign rules or goals in the order of hierarchy”, with similar phrasing and indications at p. 46, “[165]” and p.48. “[175]” and “[177]”. Therefore, the claim recitation to “optimizing and managing advertising campaigns according to hierarchical relationships between items to be optimized” must be interpreted as “items” being anything that can be optimized (i.e., e.g., which pages and/or webpages, or sites and/or websites, an ad is shown on, which placements – i.e., ad spots or slots on any page/webpage/site/website – ads are placed in, which devices are used to display ads, which ads are displayed, etc. etc.
 Since “the system and method allow the user to associate (dissimilarly) labelled ‘items’ – anything that can be tracked and optimized, including custom tracking parameters – between the tracking platform and traffic source” (Applicant p. 8, at “[24]”), the items and hierarchy and optimization includes or encompasses (apparently) ANY optimization that considers two or more factors (i.e., parameters, constraints, etc. as “items” per the definition or description).
The resultant breadth is astounding; however, MPEP 2173.04 indicates that “Breadth is Not Indefiniteness”, so the Examiner is not rejecting for indefiniteness at this time.

The Examiner notes that the “potentially thousands of optimizations” indicated at claim 47, and the “wherein said sum is optionally calculated upon detection of input of a marker event with a timestamp that correlates with the end of the period being analyzed to said optimization engine” indicated at claim 56 are explicit indications that the respective limitations are not required. Further the phrase(s) “to increase a user behavior of interacting with said advertisement” (at claim 72), “to stop an advertising campaign on mobile devices” (at claim 73), and “to increase views of a particular formatted advertisement on mobile devices” (at claim 74) specifically recite(s) only the intended result and/or intended use of the activity – and not requiring any additional activity or steps to be performed. Therefore, little if any patentable weight may be assigned to these aspects. See MPEP §§ 2103(I)(C) and 2111.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 55-61 and 68-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 55 and 68 both recite “said optimization engine applies a retroactive optimization for modeling according to an impact of each optimization as an event”. The Examiner has looked to the light of the specification to attempt to identify and/or understand what a/the “retroactive optimization” may mean. Applicant ¶ [23] (as submitted, ¶ 0036 as published) indicates “Another optional feature includes … the use of a novel ‘Retroactive Optimization’ methodology. Also, the Retroactive Optimization methodology permits the immediate consideration of optimizations using estimated ‘impacts’ (events) when analyzing other campaign items subsequently”. Applicant ¶ [33] (as submitted, ¶ 0046 as published) indicates
optimization is performed through ongoing calculations to check whether items are satisfying the user's defined goals and rules (after taking into account “events” as described later), rather than waiting for a significant elapsed period of time. Again, assume that the user wants to optimize campaigns "hourly, on a trailing 7-day basis". The sum of the hourly revenue reports from the tracking platform over the trailing 7 days may show $300 in revenue from a specific placement; while the sum of the traffic source logs show a $280 spend over 200 clicks. Assuming the user had defined a 20% ROI goal, the maximum they could have bid is $1.25/click [($300 revenue/1.(20%) ROI goal)/200 clicks]. As such, the system would lower the bid from $1.40/click ($280 spend/200 clicks) to $1.25/click (as calculated previously) and log the event to a database for other item optimizations to consider. The impact of these "events" can also be applied retroactively then. For example, if a related item previously paused by the system would now be profitable as a result of this optimization, it could now be resumed. Similarly, if the "impact" of this optimization (such as a 10% improvement in campaign ROI) is considered in subsequent optimizations immediately, another item - such as an ad - that fell short of a campaign rule or goal by a smaller percentage would no longer need to be paused. If a retroactive optimization methodology was not used, the underperforming item being optimized would have been paused, as the ROI improvement from other optimizations would not have been a factor until considerably later (once the post-optimization data is sufficient to outweigh the older one).

However, as noted above at the Examiner’s note, the “hierarchical relationships” for optimization as claimed are actually the order in which items (e.g., parameters, ads, ad slots, etc.) are considered in the optimization. Therefore, the retroactive optimization appears to cancel the hierarchical optimization – if the order of considering different changes (i.e., the hierarchical relationship for optimization as claimed) is ignored such that the retroactive optimization is performed, then it appears that the hierarchical relationships are not actually used – the retroactive ordering is used instead. However, if the hierarchical ordering is used, then it appears to be mutually exclusive of using retroactive optimization. However, further, the term “optimize” (and its derivations) is considered to include the factoring in, or consideration of, all factors, items, constraints, orders of changes, etc., so the Examiner is completely uncertain what the modifier terms “retroactive” and “hierarchical” mean in relation to the optimization being performed since neither appears to necessarily be required, and both appear encompassed by any indication of “optimize”, “optimized”, optimizing”, etc.
This is further evidenced be, or apparent based on, the “retroactive optimization” formula recited at claim 55, where “multipliers(n)” is factored into the calculation and “multipliers(n) is the compounded impact of all events that apply between $events[n-l][['timestamp'] and $events[n]['timestamp']” per the claim – i.e., apparently, the compounded impact of all events in a time period. However, the specification appears to say that impacts ARE events: “the Retroactive Optimization methodology permits the immediate consideration of optimizations using estimated ‘impacts’ (events) when analyzing other campaign items subsequently” (Applicant ¶ [23], as submitted, ¶ 0036 as published), also “once a certain threshold is met after an ‘event’ (such as clicks received on the optimized item), the data before and after the event could be compared to analyze the impact” (where the “impact” may be interpreted as the total of the “events”), and “every campaign optimization's estimated impact is logged as an ‘event’” (Applicant ¶ [100], as submitted, ¶ 0150 as published). Therefore, the specification does not appear to indicate – other than merely repeating the claims, what “the compounded impact of all events” would be.
As the formula at claim 55 is considered (as would then also be applicable to claim 68 since claiming the same “retroactive optimization”), the Examiner notes that
There is no antecedent basis for at least “the event number”, “the $events array”, or an “item value” (apparently producing or resulting in the “sum(n)” performance/spend metric).
The “sum(n)” appears to be indicated as the resultant performance/spend of changes made to a/the campaign, and
The “multiplier” is described as “multiplier(n)=multiplier for event `n` (ie. +25% revenue would be a 1.25 multiplier; same as direct approach)” (Applicant ¶ “[118] a)” at p. 33, as submitted, ¶ 0193 as published).
 “Performance metrics could be items such as revenue or profit; while spend metrics could be expense or clicks/impressions” (Applicant ¶ “[118] a)” at p. 34, as submitted, ¶ 0197 as published)
Therefore, formula for calculating “retroactive optimization” is apparently merely conveying summing or totaling the performance change per spend (e.g., revenue/click, revenue/impression, profit/click, or profit/impression) by the improvement (apparently expressed as a multiplier) – so a “retroactive optimization” is apparently just a calculation of performance over the time period (e.g., using the data indicated by the specification, 125% revenue/click over the time period, or expressed as a multiplier, 1.25Xrevenue/click over the time period). However, this is merely calculating change in performance, which is really just merely optimization in general, and the calculation appears to merely indicate a return on investment (e.g., a 125% return based on revenue/click).
The Examiner, therefore, despite this apparently being a claim to general optimization, will attempt to interpret the “retroactive optimization” and formula indicated as multiplying to obtain a return based on a performance metric or basis.
Claims 56-61 and 69-75 depend from claims 55 and 68, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 56-61 and 69-75 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-61 and 68-75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 47 recites a system for optimizing and managing advertising campaigns according to hierarchical relationships between items to be optimized, the items being received from a traffic source, the system comprising a. a computer network; b. a user computational device; c. a server in communication with said user computational device through said computer network, where said server comprising an application programming interface (API) module and an optimization engine, wherein the items are received from the traffic source through said API module; and wherein said optimization engine receives information regarding performance of an advertising campaign as items from said traffic source, and determines a plurality of potential optimizations, wherein said optimization engine models an effect of differentially applying said plurality of potential optimizations on said advertising campaign and determines an appropriate change to one or more parameters of said advertising campaign according to said modeled effect, wherein said optimization engine models an estimated impact of potentially thousands of optimizations and applies immediately the estimated impact in subsequent calculations before actual information even reflects an optimization's change to improve campaign efficiency.

The dependent claims (claims 48-61 and 68-75) appear to be encompassed by the abstract idea of the independent claims since they merely indicate the network as the Internet and that the device(s) and/or server have general components using software and/or instructions (claims 48, 59, 61, and 68), a tracking server as communicating using the API and the data having “sufficient granularity” (claim 49), what the data comprises (claim 50), using “multiple optimization methodologies” according to hierarchy (noting no limits on the methodologies and/or that any may be used, claim 51), monitoring previous optimizations (claim 52), so as to “satisfy and to maximize advertising campaign rules and goals”, “predict a future effect” on spend and/or return, “increase … interacting with said advertisement”, “stop on advertising campaign”, and/or “increase views” (claims 53, 69, and 71-73), pausing or restarting items (claim 54), using retroactive optimization and the formula used (claims 55, 68, and 75) according to a time period (claim 56), modeling optimization before optimizing the campaign, and receiving data more than once (claim 57), the optimization engine comprising an AI engine that comprises a machine learning algorithm of various listed types (claim 58), the traffic source being a website (of a long list of sites as fields of use), browser extension, applications, and/or ad exchanges or intermediaries (claim 60), the tracking platform being software, server(s), etc. (claim 61), extracting information and/or performing calculations (claim 70), and/or assessing an effect of optimization (claim 74).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of identifying potential optimizations of ad campaigns, including modeling impacts or effects (noting that the “determin[ing] a plurality of potential optimizations” indicates that none of the results are indicated as used – they may be merely “thrown away”, or discarded/ignored); however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations…) grouping of subject matter, and would include some aspects of mathematical concepts (e.g., in performing calculations for effects, spend, etc. and the formula or relationship claimed at dependent claim 55).
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using computers, as indicated by the system comprising a. a computer network; b. a user computational device; c. a server in communication with said user computational device through said computer network, where said server comprising an application programming interface (API) module and an optimization engine, receiving through said API module (the “module” merely indicating software or instructions being used for the computer(s)), and the indication(s) of using an engine (the term “engine” also merely indicating software or instructions being used for the computer(s))  These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
As such the additional elements are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity
 
For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements indicated as “significantly more” or “well-understood, routine, conventional” (“WURC”) computer functions to consider at Step 2B – as indicated above the additional elements are merely indicating “apply it” via computer or in a computing environment.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. Applicant describes the computers and devices that would be used as merely being generic (see Applicant pp. 12-13, at “[42]”, and pp. 15-16, at “[46]”-“[50]”)
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 47-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Application Publication No. 2009/0292677).

Claim 47: Kim discloses a system for optimizing and managing advertising campaigns according to hierarchical relationships between items to be optimized, the items being received from a traffic source (see Kim at least at, e.g., ¶¶ 0032, optimization; 0044 and 0352, Fig. 22, hierarchical and hierarchies; citation by number only hereinafter), the system comprising
a. a computer network (0468, server communication via API over Internet);
b. a user computational device (0468, client and server, 0500-0501, server and client devices);
c. a server in communication with said user computational device through said computer network, where said server comprising an application programming interface (API) module and an optimization engine, wherein the items are received from the traffic source through said API module (0468); and
wherein said optimization engine receives information regarding performance of an advertising campaign as items from said traffic source, and determines a plurality of potential optimizations, wherein said optimization engine models an effect of differentially applying said plurality of potential optimizations on said advertising campaign and determines an appropriate change to one or more parameters of said advertising campaign according to said modeled effect, wherein said optimization engine models an estimated impact of potentially thousands of optimizations and applies immediately the estimated impact in subsequent calculations before actual information even reflects an optimization's change to improve campaign efficiency (0044, model campaigns according to hierarchy and properties such as maximum cost per click, 0059, optimization and traffic-generating keyword data set, 0164, model and optimize campaigns according to quality score).

Claim 48: Kim discloses the system of claim 47, wherein the computer network is the internet, wherein said user computational device comprises a user input device, a user interface, a processor, a memory, and a user display device (0083 and 0088, where “allowing a user to define a rule set” requires an input device and interface with a display and the computer required  processor and the computer to perform do this would require a memory; 0370); and wherein said server comprises a processor, a server interface, and a database (0085, 0213, 0222, 0370). 

Claim 49: Kim discloses the system of claim 48, further comprising a traffic source server in communication with said API module of said server for providing the items for optimization as traffic source data, wherein traffic source server comprises a tracking source API for communicating traffic source data; and further comprising a tracking platform server in communication with said API module of said server, wherein tracking platform server comprises a tracking platform API for communicating tracking platform data, wherein said tracking platform data and said traffic source data are provided with sufficient granularity to correspond with a granularity of the modeled optimizations (0222, 0468). 

Claim 50: Kim discloses the system of claim 49, wherein said granularity of said modeled optimizations comprises separate tracking platform data (0148-0149) and separate traffic source data (0061-0062, performance of data set of traffic-generating keywords) for each parameter of said advertising campaign, data in a time period corresponding to a time period analyzed by said optimization engine, and data of a periodic frequency corresponding to the periodic frequency analyzed by said optimization engine (0059-0060, data for different periods of time). 

Claim 51: Kim discloses the system of claim 50, wherein said optimization engine uses multiple optimization methodologies to optimize items according to hierarchical relationships (0044, model campaigns according to hierarchy and properties such as maximum cost per click, 0059, optimization and traffic-generating keyword data set, 0164, model and optimize campaigns according to quality score; where, since the hierarchical relationships claimed merely the order of optimization, optimizing according to two criteria indicates multiple methodologies). 

Claim 52: Kim discloses the system of claim 51, wherein said optimization engine monitors the direction of previous optimizations, receives information about an effect of each of a plurality of previous optimizations, and determines a direction of each previous optimization according to an effect on said advertising campaign, wherein said direction is selected from the group consisting of positive, negative or neutral (0147, “using action tracking data solely to optimize bid manipulation”, 0149, “using action-tracking data” and automatically improving, 0160, improve ROI; the Examiner notes that it appears that any “optimization” would, by definition, improve or have a positive effect on the campaign, or it would not be optimizing – it would merely be changing a parameter such that performance may devolve or be reduced at times). 

Claim 53: Kim discloses the system of claim 52, wherein said optimization engine optimizes items to satisfy and to maximize advertising campaign rules and goals (0147, “using action tracking data solely to optimize bid manipulation”, 0149, “using action-tracking data” and automatically improving, 0160, improve ROI; the Examiner notes that it appears that any “optimization” would, by definition, be satisfying and maximizing rules and goals – that is what the term “optimization” appears to mean). 

Claim 54: Kim discloses the system of claim 53, wherein said optimization engine determines an optimization comprising pausing an item, evaluates a previously paused item, and restarts a paused item according to said evaluation (0483, “campaigns and their properties may be added, deleted, paused, or modified”, also similar at 0484-0485, where this is understood to mean that “added” includes un-pausing items). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 55-61 and 68-75 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dong et al. (U.S. Patent Application Publication No. 2018/0268444, hereinafter Dong).

Claim 55: Kim discloses the system of claim 54, but does not appear to explicitly disclose wherein said optimization engine applies a retroactive optimization for modeling according to an impact of each optimization as an event, wherein said retroactive optimization is calculated according to: f(c) = Z [sum(n) x multipliers(n)] n=0 to 'c', wherein: 'n' is the event number in the $events array (starting from 0), 'c' is the number of total events: count($events-l), sum(n) is the raw performance/spend metric total (for every item value) between $events[n-l] ['timestamp'] and $events[n]['timestamp'] and multipliers(n) is the compounded impact of all events that apply between $events[n-l][['timestamp'] and $events[n]['timestamp']. Dong, however, teaches an improvement to bid management systems that optimize advertising campaigns (Dong at 0002-0003, 0019), where an “adjustment factor can be used to calculate a final prediction for a performance metric, which is computed as a base prediction multiplied by the adjustment factor” over a time period (“[f]or example, for day of week, a base prediction for a performance metric could be defined as the average of 7 days predictions for that performance metric”) (Dong at 0048)), “in order to select one or more statistically significant features” (Dong at 0038). Therefore, the Examiner understands and finds that applying “retroactive optimization” calculated by multiplying a performance metric with a multiplier (i.e., adjustment factor) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to select one or more statistically significant features.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the optimizing of Kim with the calculation of Dong in order to apply “retroactive optimization” calculated by multiplying a performance metric with a multiplier (i.e., adjustment factor) so as to select one or more statistically significant features.
The rationale for combining in this manner is that applying “retroactive optimization” calculated by multiplying a performance metric with a multiplier (i.e., adjustment factor) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to select one or more statistically significant features as explained above.

Claim 56: Kim in view of Dong discloses the system of claim 55, wherein said sum is calculated according to a predetermined time period (Kim at 0059, periods of time; Dong at 0048, e.g., 7 days as a period of time, as combined above and using the rationale as at the combination above) and wherein said sum is optionally calculated upon detection of input of a marker event with a timestamp that correlates with the end of the period being analyzed to said optimization engine (Kim at 0059, periods of time; Dong at 0048, e.g., 7 days as a period of time, as combined above and using the rationale as at the combination above). 

Claim 57: Kim in view of Dong discloses the system of claim 56, wherein said optimization engine models said optimization before optimizing said advertising campaign based on input user-defined rules and goals (Kim at 0032, 0034), wherein said optimization engine receives said traffic source and tracking platform data more than once, wherein at least one change occurs between receipts of said data, and wherein said optimization engine performs said modeling according to said change in data, and where said API module provides support for enabling modules on said server to operate in an API agnostic manner and said API module transmits communication abstraction for said tracking platform API and for said traffic source API (Kim at 0041, 0166, periodic updates; 0210, 0222API integrated). 

Claim 58: Kim in view of Dong discloses the system of claim 57, wherein said optimization engine further comprises an artificial intelligence (Al) engine for determining said model of said optimization according to a plurality of previous effects of optimizations on the advertising campaign, and according to currently received traffic source data and tracking platform data; wherein said Al engine comprises a machine learning algorithm comprising one or more of Naive Bayesian algorithm, Bagging classifier, SVM (support vector machine) classifier, NC (node classifier), NCS (neural classifier system), SCRLDA (Shrunken Centroid Regularized Linear Discriminate and Analysis), Random Forest, CNN (convolutional neural network), RNN (recurrent neural network), DBN (deep belief network), and GAN (generalized adversarial network) (Dong at 0041, machine learning using Bayesian smoothing as a form of Naïve Bayes, as combined above and using the rationale as at the combination above). 

Claim 59: Kim in view of Dong discloses the system of claim 58, wherein each of said user computational device and each server comprises a processor and a memory, wherein said processor of each computational device comprises a hardware processor configured to perform a predefined set of basic operations in response to receiving a corresponding basic instruction selected from a predefined native instruction set of codes, and wherein said server comprises a first set of machine codes selected from the native instruction set for receiving said traffic source data and said tracking platform data, a second set of machine codes selected from the native instruction set for operating said optimization engine to determine a model of optimizations, and a third set of machine codes selected from the native instruction set for selecting a plurality of optimizations for changing said one or more parameters of said advertising campaign (Kim at 0498, 0507; Dong at 0021, 0035, as combined above and using the rationale as at the combination above). 

Claim 60: Kim in view of Dong discloses the system of claim 59, wherein the traffic source is selected from the group consisting of. a website that sells ads, including but not limited to content websites, e- commerce websites, classified ad websites, social websites, crowdfunding websites, interactive/gaming websites, media websites, business or personal (blog) websites, search engines, web portals/content aggregators, application websites or apps (such as webmail), wiki websites, websites that are specifically designed to serve ads (such as parking pages or interstitial ads); browser extensions that can show ads via pop- ups, ad injections, default search engine overrides, and/or push notifications; applications such as executable programs or mobile/tablet/wearable/Internet of Things ("IoT") device apps that shows or triggers ads; in- media ads such as those inside games or videos; as well as ad exchanges or intermediaries that facilitate the purchasing of ads across one or more publishers and ad formats (Kim at 0034, 0044, search engine ads and campaigns; Dong at 0018, search engine marketing ad groups and campaigns, as combined above and using the rationale as at the combination above). 

Claim 61: Kim in view of Dong discloses the system of any of claim 60, wherein the tracking platform comprises a software, platform, server, service or collection of servers or services that provides tracking of items for one or more traffic sources and wherein items from a traffic source that are tracked by the tracking platform include one or more of performance (via metrics such spend, revenue, clicks, impressions and conversions) of specific ads, ad types, placements, referrers, landing pages, Internet Service Providers (ISPs) or mobile carriers, demographics, geographic locations, devices, device types, browsers, operating systems, times/dates/days, languages, connection types, offers, in- page metrics (such as time spent on websites), marketing funnels/flows, email open/bounce rates, click-through rates, and conversion rates (Kim at 0044, model campaigns according to hierarchy and properties such as maximum cost per click, 0059, optimization and traffic-generating keyword data set, 0164, model and optimize campaigns according to quality score). 

Claim 68: Kim discloses the system of claim 54, wherein said server comprises a processor and a memory, wherein said memory stores a plurality of instructions for execution by said processor; wherein said instructions comprise instructions for operating said optimization engine (Kim at 0468, 0500-0501, 0507), but Kim does not appear to explicitly disclose and wherein according to said execution of said instructions, said optimization engine applies a retroactive optimization for modeling according to an impact of each optimization as an event, wherein said retroactive optimization models an effect of each optimization immediately; and wherein an immediate change is made to said advertising campaign according to said retroactive optimization. Dong, however, teaches an improvement to bid management systems that optimize advertising campaigns (Dong at 0002-0003, 0019), where an “adjustment factor can be used to calculate a final prediction for a performance metric, which is computed as a base prediction multiplied by the adjustment factor” over a time period (“[f]or example, for day of week, a base prediction for a performance metric could be defined as the average of 7 days predictions for that performance metric”) (Dong at 0048)) – i.e., the “retroactive optimization” as supported, “in order to select one or more statistically significant features” (Dong at 0038) and “to generate stable predictions” (Dong at 0031). Therefore, the Examiner understands and finds that applying “retroactive optimization” to a performance metric is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to select one or more statistically significant features and generate predictions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the optimizing of Kim with the calculation of Dong in order to apply “retroactive optimization” to a performance metric so as to select one or more statistically significant features and generate predictions.
The rationale for combining in this manner is that applying “retroactive optimization” to a performance metric is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to select one or more statistically significant features and generate predictions as explained above.

Claim 69: Kim in view of Dong discloses the system of claim 68, wherein said retroactive optimization is applied to said campaign in order to predict a future effect on the actual advertising spend, advertising return or a combination thereof (Dong at 0002-0003, 0019, 0031, 0038, 0048, as combined above and using the rationale as at the combination above). 

Claim 70: Kim in view of Dong discloses the system of claim 69, wherein said retroactive optimization comprises extracting performance/spend ratios for a plurality of time intervals based on the timestamp of events, and for each of said intervals, applying a compounded impact of all applicable events to said performance/spend ratios via a multiplier (Dong at 0002-0003, 0019, 0031, 0038, 0048, as combined above and using the rationale as at the combination above). 

Claim 71: Kim in view of Dong discloses the system of claim 69, wherein said retroactive optimization is applied to increase a user behavior of interacting with said advertisement (Kim at 0208, 0209, increasing traffic). 

Claim 72: Kim in view of Dong discloses the system of claim 71, wherein retroactive optimization is applied to stop an advertising campaign on mobile devices (Kim at 0483-0485, pausing or deleting campaigns, 0505-0506, 0509, use of cellular phones, mobile phones or devices, etc., where the “resource” is understood and interpreted to include an advertisement). 

Claim 73: Kim in view of Dong discloses the system of claim 71, wherein retroactive optimization is applied to increase views of a particular formatted advertisement on mobile devices (Kim at 0208, 0209, increasing traffic, 0505-0506, 0509, use of cellular phones, mobile phones or devices, etc., where the “resource” is understood and interpreted to include an advertisement). 

Claim 74: Kim in view of Dong discloses the system of claim 68, further comprising assessing an effect of a previous optimization to determine said effect of said retroactive optimization (Kim at 0041, 0166, periodic updating, 0149, “using action-tracking data” and automatically improving, 0160, improve ROI). 

Claim 75: Kim in view of Dong discloses the system of claim 68, wherein said retroactive optimization comprises getting campaign rules and goals; getting data for item values or events; applying an estimated impact of optimizations to the data retroactively; comparing campaign rule or goal to the data to select an action from the group comprising pausing an item (value), resuming an item (value), increasing a bid, or decreasing a bid; and applying said action to said campaign for said retroactive optimizations (Kim at 0032, 0034; rules and/or goals, 0483-0485, add, delete, pause, modify campaigns, 0147, optimize bid manipulation, 0424, “modify bids for campaigns, ad groups or individual keywords”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Optimization definition and meaning, Merriam-Webster.com, downloaded from https://www.merriam-webster.com/dictionary/optimization on 29 July 2022, indicating optimization as “an act, process, or methodology of making something (such as a design, system, or decision) as fully perfect, functional, or effective as possible [and] specifically: the mathematical procedures (such as finding the maximum of a function) involved in this”.
Roseman, Emily, How to Retroactively Optimize Your Site’s Top Stories, The Single News Project, dated 18 July 2018, downloaded from https://medium.com/single-subject-news-project/how-to-retroactively-seo-optimize-your-sites-top-stories-8a0d0c5bb5e5 on 29 July 2022, indicating retroactively incorporating information in optimization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622